DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Continued Examination Under 37 CFR 1.114
A Request for Continued Examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The applicant's submission, the Response to Office Communication With Second Request for Continued Examination (“Response”), filed on 25 February 2022, has been entered.
 
Status of the Claims
The currently pending claims in the present application are claims 1-12, 14-17, 22, 24, 25, 27-31, and 33-42 of the Response.

Claim Objections
Claims 1, 2, and 22 are objected to because of the informalities identified in the paragraphs below. Appropriate correction is required.
Regarding independent claim 1: there appears to be an extra comma in the phrase “evaluees, i” in line 5; the word “rating” in line 16 may need to be pluralized due to its association with the phrase “of all evaluators j” in line 16; the word “measure” in line 17 may need to be pluralized due to its association with the phrase “of all evaluators j” in line 17; and the word “rating” in line 30 may need to be pluralized due to its association with the phrase “by all evaluators j” in line 30.
Regarding claim 2, the word “rating” in line 5 may need to be pluralized due to its association with the phrase “of all evaluators j” in line 5.
Regarding independent claim 22: the word “measure” in line 40 may need to be pluralized due to its association with the phrase “of all evaluators” in line 40; and the word “rating” in line 65 may need to be pluralized due to its association with the phrase “of all evaluators” bridging lines 65 and 66.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Independent claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 35 recites, in lines 25-27, “determine an absolute value of a differential between the initial weighted rating by each evaluator j for each evaluee i, as determined at step (f), and the initial overall rating of each evaluee i, as produced at step (g).” The applicant’s originally-filed disclosure, on the other hand, appears to disclose determining an absolute value of a differential between an unweighted scout rating of a player (“SRji”) and an overall rating of the player (“ORi”). (See Specification, Equation (3), at p. 15.) Thus, the calculations involved in the claimed “determine” step are not supported in the originally-filed disclosure and constitute new matter. A similar issue can be found later in claim 35, in lines 39-41, which recites to “determine an absolute value of a differential between the updated weighted rating by each evaluator j for each evaluee i, as generated at step (i) and the updated overall rating of each evaluee i, as generated at step (j).” The applicant’s originally-filed disclosure does not appear to support that the step of determining an absolute value involves an updated weighted rating.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 3, 22, 24, 25, 27, 28, 36, 38, 39, and 40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation “the unweighted rating” "as assigned at step (a)" in line 3. There is insufficient antecedent basis for this limitation in the claim because in step (a) the unweighted rating is provided, not assigned.
Claim 3 recites the limitation "the final overall rating" in line 3. There is insufficient antecedent basis for this limitation in the claim, due to the Response amending claim 3 to depend from claim 1, instead of depending from claim 2 where “a final overall rating” is introduced.
Independent claim 22 recites the limitation “the unweighted rating” "as determined at step (a)" in lines 43 and 44.  There is insufficient antecedent basis for this limitation in the claim because in step (a) the unweighted rating is provided, not assigned.
Claim 36 recites the limitation "the final rating" in line 7. There is insufficient antecedent basis for this limitation in the claim.
Claim 38 recites the limitation "determining an updated quantitative measure according to step (e) further comprises" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim because the updated quantitative measure is assigned in step (e), rather than being determined in step (e).
Claim 40 recites the limitation "determining an updated quantitative measure according to step (f) further comprises" in lines 1 and 2. There is insufficient antecedent basis for this limitation in the claim because in step (f) the updated quantitative measure is assigned, not determined.
Claims 24, 25, 27, 28, 36, 39, and 40 depend from one of rejected claims 2 and 22, and are similarly deficient due to their dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-12, 14-17, 22, 24, 25, 27-31, and 33-42 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The paragraphs below provide rationales for the rejection, with the rationales being based on the multi-step subject matter eligibility test outlined in MPEP 2106.
	Step 1 of the eligibility analysis involves determining whether a claim falls within one of the four enumerated categories of patentable subject matter recited in 35 USC 101. (See MPEP 2106.03(I).) That is, Step 1 asks whether a claim is to a process, machine, manufacture, or composition of matter. (See MPEP 2106.03(II).) The “method” of claims 1-12, 14-17, and 36-38 constitutes a process under 35 USC 101, the “method” of claims 22, 24, 25, 27, 28, 39, and 40 constitutes a process under the statute, the “non-transitory machine-readable storage medium” of claims 29-31, 33, 34, 41, and 42 constitutes a manufacture under the statute, and the “apparatus” of independent claim 35 constitutes a machine under the statute. Accordingly, claims 1-12, 14-17, 22, 24, 25, 27-31, and 33-42 meet the criteria of Step 1 of the eligibility analysis. The claims, however, fail to meet the criteria of subsequent steps of the eligibility analysis, as explained in the paragraphs below.
	The next step of the eligibility analysis, Step 2A, involves determining whether a claim is directed to a judicial exception. (See MPEP 2106.04(II).) This step asks whether a claim is directed to a law of nature, a natural phenomenon (product of nature) or an abstract idea. (See id.) Step 2A is a two-prong inquiry. (See MPEP 2106.04(II)(A).) Prong One and Prong Two are addressed below.
	In the context of Step 2A of the eligibility analysis, Prong One asks whether a claim recites an abstract idea, law of nature, or natural phenomenon. (See MPEP 2106.04(II)(A)(1).) Using independent claim 1 of the Response as an example, the claim recites the following abstract idea limitations:
“A method” “for determining a final quantitative measure for each evaluator j, wherein a quantitative measure represents a rating acumen of an evaluator j, the method comprising: (a)” “each evaluator j to provide an unweighted rating of each evaluee, i, wherein any one evaluator j may provide an unweighted rating of same evaluees or of different evaluees as another evaluator j, wherein the evaluators j and the evaluees i are geographically dispersed and the unweighted ratings are provided at different times.”
“(b) assigning an initial quantitative measure to each evaluator j.”
“(c) applying the initial quantitative measure for each evaluator j, as assigned at step (b), to the respective unweighted rating of each evaluee i by each evaluator j, as provided at step (a), to generate an initial weighted rating of each evaluee i by each evaluator j.”
“(d) summing the initial weighted rating of all evaluators j for each evaluee i and normalizing by dividing by a sum of the initial quantitative measure of all evaluators j who evaluated the each evaluee i to generate an initial overall rating of each evaluee i.”
“(e) for each evaluator j, determining an absolute value of a differential between the unweighted rating by each evaluator j of each evaluee i, as provided at step (a), and the initial overall rating of each evaluee i, as determined at step (d), and summing the absolute values for each evaluator j over all evaluees i to generate a sum for each evaluator j, assigning an updated quantitative measure to each evaluator j based on the sum for the respective evaluator j.”
“(f) applying the respective updated quantitative measure for each evaluator j, as assigned at step (e), to the respective unweighted rating of each evaluee i, by each evaluator j, as provided at step (a), to generate an updated weighted rating of each evaluee i by each evaluator j.”
“(g) summing the updated weighted rating of each evaluee i by all evaluators j, as determined at step (f), and normalizing by dividing by a sum of the updated quantitative measures of all evaluators j who evaluated the each evaluee i to generate an updated overall rating of each evaluee i.”
“(h) for each evaluator j, determining an absolute value of a differential between the unweighted rating by each evaluator j of each evaluee i, as provided at step (a), and the updated overall rating of each evaluee i, as determined at step (g), and summing the absolute values for each evaluator j over all evaluees i to generate a sum for each evaluator j, assigning an updated quantitative measure to each evaluator j based on the sum for the respective evaluator j.”
“(i) repeating steps (f) through (h) wherein each iteration through steps (f) through (h) generates another updated quantitative measure for each evaluator j that is used for the next iteration, thereby iteratively converging the updated quantitative measure until a differential between two most recent updated quantitative measures for each evaluator j is less than a predetermined value or repeating steps (f) through (h) a predetermined number of iterations, wherein a most recent updated quantitative measure is referred to as a final quantitative measure when the differential is less than the predetermined value or when the steps (f) through (h) have been repeated the predetermined number of iterations, wherein the final quantitative measure of an evaluator j represents a rating acumen of evaluator j and is used for subsequent evaluations by the evaluator j for providing a rating of an evaluee as related to a skill or to an athletic or performance-related attribute of the evaluee.”
	The above-listed limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, fall under enumerated groupings of abstract ideas outlined in MPEP 2106.04(a). For example, limitations of the claim can be characterized as mathematical relationships, mathematical formulas or equations, and/or mathematical calculations (see, e.g., the claimed “summing,” “determining an absolute value of a differential,” and similar steps), and thus, the limitations fall under the mathematical concepts grouping of abstract ideas. (See MPEP 2106.04(a).) Limitations of the claim also can be characterized as managing personal behavior or relationships or interactions between people, including following instructions (for assigning ratings to evaluators and evaluees), and thus, the limitations fall under the certain methods of organizing human activity grouping of abstract ideas. (See id.) Limitations of the claim also can be characterized as concepts performed in the human mind, including observation (see, e.g., the claimed “provide an unweighted rating”), evaluation (see, e.g., the claimed “assigning”), and judgment and/or opinion (see, e.g., the claimed “generate an initial overall rating”), and thus, the limitations fall under the mental processes grouping of abstract ideas. (See id.) Accordingly, for at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong One of the eligibility analysis.
	In the context of Step 2A of the eligibility analysis, Prong Two asks does the claim recite additional elements that integrate the judicial exception into a practical application. (See MPEP 2106.04(II)(A)(2).) Continuing to use independent claim 1 of the Response as an example, the claim recites the following additional element limitations:
The claimed “method” is one “using a processor of a device.”
“Displaying a graphical user interface on a device for use by each evaluator j.”
“Wherein the initial weighted ratings of all evaluees i are stored in a computer.”
	The above-listed additional element limitations of independent claim 1, when applying their broadest reasonable interpretations in light of their context in the claim as a whole, are analogous to: mere automation of manual processes, instructions to display two sets of information on a computer display in a non-interfering manner, without any limitations specifying how to achieve the desired result, and arranging transactional information on a graphical user interface in a manner that assists traders in processing information more quickly, which courts have indicated may not be sufficient to show an improvement in computer-functionality (see MPEP 2106.05(a)(I)); a commonplace business method being applied on a general purpose computer, gathering and analyzing information using conventional techniques and displaying the result, and selecting a particular generic function for computer hardware to perform from within a range of well-known, routine, conventional functions performed by the hardware, which courts have indicated may not be sufficient to show an improvement to technology (see MPEP 2106.05(a)(II)); remotely accessing user-specific information through a mobile interface and pointers to retrieve the information without any description of how the mobile interface and pointers accomplish the result of retrieving previously inaccessible information, which courts have found to be mere instructions to apply an exception, because they recite no more than an idea of a solution or outcome (see MPEP 2106.05(f)); a commonplace business method or mathematical algorithm being applied on a general purpose computer, and requiring the use of software to tailor information and provide it to the user on a generic computer, which courts have found to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process (see id.); mere data gathering, and selecting a particular source or type of data to be manipulated, which courts have found to be insignificant extra-solution activity (see MPEP 2106.05(g)); and identifying the participants in a process for hedging risk as commodity providers and commodity consumers, because limiting the use of the process to these participants did no more than describe how the abstract idea of hedging risk could be used in the commodities and energy markets, specifying that the abstract idea of monitoring audit log data relates to transactions or activities that are executed in a computer environment, because this requirement merely limits the claims to the computer field, i.e., to execution on a generic computer, and limiting the abstract idea of collecting information, analyzing it, and displaying certain results of the collection and analysis to data related to the electric power grid, because limiting application of the abstract idea to power-grid monitoring is simply an attempt to limit the use of the abstract idea to a particular technological environment, which courts have described as merely indicating a field of use or technological environment in which to apply a judicial exception (see MPEP 2106.05(h)). For at least these reasons, claim 1 fails to meet the criteria of Step 2A, Prong Two of the eligibility analysis.
	The next step of the eligibility analysis, Step 2B, asks whether a claim recites additional elements that amount to significantly more than the judicial exception. (See MPEP 2106.05(II).) The step involves identifying whether there are any additional elements in the claim beyond the judicial exceptions, and evaluating those additional elements individually and in combination to determine whether they contribute an inventive concept. (See id.) The ineligibility rationales applied at Step 2A, Prong Two, also apply to Step 2B. (See id.) For all of the reasons covered in the analysis performed at Step 2A, Prong Two, independent claim 1 fails to meet the criteria of Step 2B. As a result, claim 1 is rejected under 35 UCS 101 as ineligible for patenting.
	Each of independent claims 22, 29, and 35, while of different scope relative to independent claim 1, recites limitations similar to the limitations recited by claim 1. As such, the rationales for rejecting claim 1 as patent ineligible also apply toward rejecting claims 22, 29, and 35 as patent ineligible. It should be noted that, to the extent claims 22, 29, and 35 recite hardware and other technological limitations not found in claim 1, those limitations do not warrant eligibility for at least the same reasons as the additional elements of claim 1 that have been addressed in the Step 2A, Prong Two and Step 2B analyses above. As a result, claims 22, 29, and 35 are rejected under 35 USC 101 as ineligible for patenting.
	Claims 2-12, 14-17, 24, 25, 27, 28, 30, 31, 33, 34, and 36-42 depend from one of independent claims 1, 22, 29, and 35. The dependent claims expand upon the limitations introduced by their respective independent claims. The ineligibility rationales applied in the rejection of the independent claims, therefore, also apply to the dependent claims. As a result, claims 2-12, 14-17, 24, 25, 27, 28, 30, 31, 33, 34, and 36-42 also are rejected under 35 USC 101 as ineligible for patenting.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 4-6, 10, 12, 14-17, 22, 25, 27-31, and 33-42 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-9, 12, 14-23, 25, 27, 28, 29, and 33-41 of copending Application No. 15/950,600 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims cover the same subject matter, perform the same steps in the same manner, and achieve the same results. The differences between the claims of the two applications involve minor changes in wording. For example, the term “evaluee” of the claims in the reference application is analogous to the term “enterprise” of the claims in the present application. The slight differences in wording of the claims do not make the claims patentably distinct from one another. Moreover, both sets of claims perform the same or sufficiently similar method steps, and achieve the same results, involving the rating of entities. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
	In view of the amendments to the claims in the Response, some of the previous claim objections, i.e., the objections associated with claims 5, 8-12, 29-31, 35, 39, and 40, have been reconsidered and withdrawn. Others of the previous claim objections, i.e., the objections associated with claims 1, 2, and 22, are being re-asserted because they were not addressed by the amendments or related remarks of the applicant. For a more detailed explanation of issues remaining with respect to objections to the currently pending claims, refer to the Claim Objections section above.
	In view of the amendments to the claims in the Response, some of the previous claim rejections under 35 USC 112(a), i.e., the rejections associated with claims 1, 3, 22, 24, 29, and 42, have been reconsidered and withdrawn. One of the previous claim rejections under 35 USC 112(a), i.e., the rejection associated with independent claim 35, is being re-asserted because issues with the claim were not addressed by the amendments or related remark of the application. For a more detailed explanation of the issues remaining with respect to the 35 USC 112(a) rejection of claim 35, refer to the Claim Rejections - 35 USC 112 section above.
	In view of the amendments to the claims in the Response, some of the previous claim rejections under 35 USC 112(a), i.e., the rejections associated with claims 1, 3, 22, 24, 29, and 42, and their dependent claims, have been reconsidered and withdrawn. One of the previous claim rejections under 35 USC 112(a), i.e., the rejection associated with independent claim 35, is being re-asserted because issues with the claim were not addressed by the amendments or related remark of the application. For a more detailed explanation of the issues remaining with respect to the 35 USC 112(a) rejection of claim 35, refer to the Claim Rejections - 35 USC 112 section above.
	In view of the amendments to the claims in the Response, the previous claim rejections under 35 USC 112(b), i.e., the rejections associated with claims 1, 22, 29, 35, 36, 41, and 42, and their dependent claims, have been reconsidered and withdrawn. New indefiniteness rejections are being asserted, however, in view of the amendments.
	The applicant argues, on pp. 18-36 of the Response, for reconsideration and withdrawal of the claim rejection under 35 USC 101. More specifically, on pp. 19-24 of the Response, the applicant makes the following arguments with respect to Step 2A, Prong 1 of the eligibility analysis: (1) “ideas are obviously abstract until embedded in or associated with a physical embodiment” and “Here, the physical embodiment of the invention involves determining weights (quantitative measures) of evaluators, those weights to be applied to ratings provided by the evaluator; the weights indicative of the rating acumen of the evaluator” (see Response at p. 19); (2) “some abstract ideas are developed into a physical entity by merely embodying the idea in a computer system” and “if the computer system executes the idea using common and generic processes, and  instructions, without detailed instructions that manipulate the date in new ways, then the invention rightly maintains abstract idea designation” (see id. at p. 19); (3) “the present invention, as set forth in the claims, does not preempt others from practicing the abstract idea or general concept of determining weights for evaluators” and “Only those who implement the specific claim elements are preempted” (see id. pp. 19 and 20); (4) “The claims at issue do not recite an abstract idea since the claims, ‘as a whole … [are] directed to a patentable, technological improvement over existing … techniques” McRo Inc. v. Bandai Namco Games America” in that “Here the claims improve technology for determining a weight to be assigned to each one of a plurality of evaluators,” “The weight to be multiplied by the respective evaluator’s rating, where the evaluator’s weight is based on the crowed-sourced rating,” and “The claims are not the abstract concept of determining a weight to be applied to a rating, but instead focus on a detailed method for determining the weights” (see id. at p. 20); (5) “Consider also the decision in Enfish LLC v. Microsoft Corporation” “where the district court initially concluded that the claims were directed to the abstract idea of ‘storing, organizing and retrieving memory in a logical table,’ but the Federal Circuit warned that ‘describing the claims at such a high level of abstraction and untethered from the language of the claims all but ensures that the exceptions to 101 swallow the rule” and the Federal Circuit “held that ‘the claims are not simply directed to any form of storing tabular data but instead are specifically directed to a self-referential table for a computer database’, especially since the specification underscored how this specific storing of tabular data ‘improved upon prior art’” (see id. at p. 20); (6) “Thus, Enfish offers relevant guidance regarding to avoid reading claims at an abstract level without taking into account the elements of the claims” and “Again, note that most/many/all inventions, when divorced from the ‘stuff’ that makes them work, are really abstract concepts” (see id. at p. 20); (7) “Consider too, that the claimed method is not an abstract concept that one can hold in his head” and “Once the concept has been reduced to a practical application it is no longer abstract” (see id. at p. 21); (8) “the naked process of determining a weight may be considered an abstract operation” but “the claimed process for getting to the weight is not abstract as it invokes formulate, iteration processes, and comparisons with crowd-sourced evaluations to achieve a hard number, that is, a weight” (see id. at p. 21); (9) “the abstract idea is the simple notion of applying a weight to a rating” but “the claim goes beyond that as it sets forth a method for calculating the weight” (see id. at p. 21); (10) “The claim does not recite the mathematical concept, per se, but takes the mathematical concept to the next step by presenting claim limitations that are based on that mathematical concept of weights and allow an accurate weight to be determined” (see id. at p. 21); (11) “A claim does not recite” “a mathematical concept if it is only based on or involves a mathematical concept. See Thales Visionix, Inc. v. United States” (see id. at p. 21); (12) “In Diehr, the claim at issue recited a mathematical formula, but the Supreme Court held that, ‘[a] claim drawn to subject matter otherwise statutory does not become nonstatutory simply because it uses a mathematical formula’ and ‘It is not commonplace that an application of a law of nature or mathematical formula to a known structure or process may well be deserving of patent protection’” (see id. at pp. 21 and 22); (13) “Applicant has carefully reviewed and considered the text within subheadings A, B, and C under I. MATHEMATICAL CONCEPTS in MPEP 2106.04(a)(2)I” “but they do not effect the overarching principles set forth in the introductory paragraphs that discuss mathematical concepts generally” (see id. at p. 22); (14) “Only at the very very highest most abstract level could one suggest that the claimed method for determining weights and the application of these weights to evaluation ratings be considered a method for organizing human behavior” and “Such a line of reasoning can lead to the absurd result that since all inventions have a human component (a human uses the invention) then all such inventions relate to a method of organizing human behavior” (see id. at p. 22); (15) “Examiner Ho did not specifically characterize how/why the claim sets forth an abstract idea related to organizing human behavior, beyond referring to the text of claim 1” (see id. at p. 22); (16) “There is no reference in the specification to executing the invention in the human mind” (see id. at p. 22); (17) “the invention cannot be performed in the human mind as that would require holding data in one’s head and modifying the data during the iteration processes” and “the independent claims refer to the evaluators and evaluees as geographically dispersed and the unweighted ratings provided at different times, again making it impossible to practice te invention in one’s head” (see id. at pp. 22 and 23); (18) “All the prior results (e.g., the prior calculated weights) for multiple evaluators as derived from evaluations of multiple evaluees, would need to be analyzed, along with the current ratings, to derive a new weight for each evaluator” and “All this data cannot be held in one’s head” so “the claimed invention does not satisfy the requirements of the mental processes’ category” (see id. at p. 23); (19) “consider that there are potentially over 1 million high school football players” “with over 30 million in attendance, as potential evaluators” and “The proposed invention would continuously iterate through thousands ratings be evaluators of evaluees, on a daily basis during high school football weekends” (see id. at p. 23); (20) “the claims at issue here go beyond the analysis process to a method of determining a weight for each evaluator that is based on crowd-sourced ratings and the weight is a reflection of the evaluators rating acumen” (see id. at p. 23); and (21) “Consider too, that the claimed invention is not the application of a previously known weight determining process to a computer” which distinguishes the claimed invention from the Bilski invention and the Alice invention (see id. at p. 23).” The examiner finds the arguments unpersuasive. Responding to items (1) and (2) above, the examiner disagrees with the characterization of determining weights indicative of evaluator rating acumen, that are then applied to ratings of the evaluators, is a physical embodiment. The determining of weights, and application of those weights to ratings, are not physical in any way. Rather, those steps are like taking values for variables in a mathematical equation, and using those values on values of other variables of the mathematical equation. The steps are non-physical, which points toward the steps being abstract idea elements. Where the process steps are the same when performed manually and when performed by a computer system, and a generic computer system is capable of performing the process steps by conventional operation (e.g., by solving mathematical equations), there is no integration between the process steps (abstract idea elements) and technology that warrants a finding of patent eligibility. Responding to item (3) above, the examiner disagrees with the applicant’s narrow characterization of what constitutes abstract idea elements in the claim. The examiner’s view is that almost all of the claim elements are abstract idea elements, not just determining weights for evaluators as asserted by the applicant. Almost all of the claim elements, when viewed as a whole, read like a textualized version of a mathematical equation. See the identification of abstract idea elements in the 35 USC 101 section above. The contribution of the additional elements of the claim to the majority abstract idea elements is so minor as to preempt others from practicing the abstract idea elements, thus warranting a finding of ineligibility. Responding to item (4) above, the examiner disagrees with the assertion that the claims improve technology. The examiner views any improvement as being an improvement to the quantitative measures, ratings, and related values, by making them more accurate, which is part of the abstract idea, and not an improvement to any technology. Further, the examiner views determining a weight to be applied to a rating and a detailed method for determining the weights as being equally abstract, in the same way that a first mathematical equation, and a second mathematical equation for calculating an element of the first mathematical equation, are both abstract. Furthermore, the level of detail of the method for determining the weights is not grounds for eligibility in the same way that the complexity of a mathematical equation is not grounds for eligibility. For patent eligibility purposes, adding more detail to a claim, in the form of additional abstract idea elements, does not move the claim towards eligibility, but instead, may have the opposite effect. Responding to items (5) and (6) above, “The eligible claims in Enfish recited a self-referential database having two key features: all entity types can be stored in a single table; and the table rows can contain information defining the table columns.” (See MPEP 2106.05(d).) Such features were improvements to existing technology by enabling the claimed table to achieve benefits over conventional databases. (See id.) The claims of the present application, however, have no such tie to improvements to databases or any other technology. Rather, the claims of the present application are directed towards improving weights, ratings, and related values, not databases or other technology. Responding to item (7) above, the examiner sees no reason that claimed steps involving determining values, assigning the values, applying them in various ways to each other, iteratively, culminating in more accurate final values, cannot be entirely performed in the human mind. There is nothing about the claimed steps that necessitates technology for execution. Responding to items (8)-(13) above, the examiner views a process for determining a weight and for getting to the weight using formulae, iterations, and comparisons of values, to achieve a final value, as abstract. The fact that the latter is more complex, or has more steps, than the former, is of little relevance. Especially where the added complexity comes in the form of additional abstract idea elements. The examiner views the claims not as taking a mathematical concept to a next step, but instead, views the claims as parts of a larger mathematical formula or concept. And while inclusion of a mathematical equation should not necessarily doom a claim to abstraction per Thales Visionix (see MPEP 2106.04(a)), the claim must of enough in addition to the mathematical equation to justify eligibility. The claims in the present application do not have enough, in terms of the additional elements recited, to justify eligibility. For example, the additional elements of the claims do not have anything analogous to the table and databases in Enfish or the rubber-molding press in Diehr. Responding to items (14) and (15) above, the examiner’s position is that the steps of the claims need not be abstracted at all to be characterized as falling under the certain methods of organizing human activity grouping of abstract ideas. The steps of the claims read like instructions one would follow in solving values for a mathematical equation, where following instructions explicitly falls under certain methods of organizing human activity (see MPEP 2106.04(a)). Regarding items (16)-(19) above, while the applicant’s specification may not refer to executing the invention in the human mind, nothing about the claimed steps, or how they are described in the specification, indicates that executing the steps in the human mind is impossible. The examiner sees no reason why a person cannot hold values, sum values, apply values to one another, or the like, in his or her mind. While doing so millions of times would probably be impossible, nothing in the claims requires such volume. Responding to items (20) and (21) above, even if the claimed process is novel and non-obvious, a finding of eligibility is unwarranted because the abstract idea groupings of MPEP 2106.04(a) are not limited in applicability to only known processes. While Alice and Bilski may, as the applicant asserts, be tied to known processes, in the eligibility analysis in the MPEP they appear to stand for the general proposition that processes like the ones in the cases may be abstract ideas, whether previously known or not. For at least these reasons, the 35 USC 101 rejection is being maintained.
	On pp. 24-27 of the Response, the applicant makes the following arguments with respect to Step 2A, Prong Two of the eligibility analysis: (A) “Examiner Ho identifies the processor and a GUI, and asserts that the invention is not integrated into a practical application” and “He argues that these additional elements are analogous to nine different improvements to computer functionality or improvements in other technical fields” but “None of the mentioned improvements seem particularly relevant, especially when considered in light of the whole claim; that is, claim elements beyond the processor and GUI that Examiner Ho emphasized” (see id. at p. 24); (B) “The method steps set forth in claim 1 describe the invention and are not conventional, well-understood, or routine computer functions, i.e., a generic processor performing generic functions” (see id. at p. 24); (C) “the current specification details the technological improvement in the area of providing more accurate weights to be applied to the rating of, for example, an athlete” and “The rejection overlooked the teachings in the specification” “that describe the significant advantages that accrue from the use of accurate weights for application to evaluators’ ratings, where some of the evaluators are more adept” “than other” “evaluators” (see id. at p. 25); (D) “The consequences of inaccurate ratings are detrimental to everyone” and “This specification describes an invention that recites elements that integrate the judicial exception into a practical application that improves the accuracy of ratings for all evaluees” and “Clearly more accurate ratings of athletes are an important end result” (see id. at p. 25); (E) “the rejection also failed to consider whether the claim language reflects the disclosed improvement in determining more accurate evaluator weights” and “Instead, the rejection ignored most of the claim language and focused instead on the processor and GUI,” and while “taken in isolation, these elements of the processor and GUI may not be sufficient to support patent eligibility,” but “the Examiner ignored the remaining claim elements and the functional interaction between those elements” (see id. at p. 25); (F) “elements of pending claims are ‘not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with one or more of’ listed elements (a)-(d)” and “The Examiner has not proffered this additional information” (see id. at p. 26); (G) “While the concept of a weight might fairly be considered an abstract idea, the claims at issue relate to evaluating and modifying that weight based on a crowd-sourced evaluation, are not” (see id. at p. 26); (H) “What are the additional elements that integrate the judicial exception into a practical application? Here the additional elements improve the functioning in a technical field (MPEP 2106.05(a)) of providing accurate evaluations,” “Specifically, of determining more accurate weights be iteratively comparing the evaluator’s weighted rating against the crowd sourced rating and deriving a new weight for the evaluator based on how close or far her rating is from the crowd sourced rating” where “This process is carried out as new ratings are provided,” and “improving the weight of an evaluator as represented by his rating acumen, is accomplished by an improvement in the underlying technology, where one aspect of that technology is represented by the iterative process of comparing a his rating the crowd source rating and calculating and recalculating a weight for each evaluator until the result converges” and “Not simply collecting more evaluation results” “but running those results through the algorithm to generate a new, and more accurate” “weight” (see id. at pp. 26 and 27); (I) “it is not logical or accurate to characterize the determining, applying, summing, etc. steps as mere pre or post solution activity” and “considering the claim as a whole, it is directed to a specific improvement in determining a weight for each evaluator” (see id. at p. 27); and (J) “this is not mere automation of manual processes that use a generic computer” because “The computer elements necessitated by the invention are operated by a unique algorithm for determining a weight” (see id. at p. 27). The examiner finds the arguments unpersuasive. Responding to item (A) above, the examiner focuses on the GUI, processor, and computer elements in this step of the eligibility analysis because they are the only additional elements in the claims. Their inclusion in the claims amounts to, among other things, mere automation of manual processes, such as using a generic computer to process data (see MPEP 2106.05(a)). Claim elements beyond the GUI, processor, and computer were not considered at this step of the eligibility analysis because they were addressed in Step 2A, Prong One above. Responding to items (B)-(E) above, the improvements to the accuracy of values in the claims constitute improvements to abstract idea elements, not to the additional elements, and only the additional elements are considered in Step 2A, Prong Two. The examiner is not viewing the abstract idea elements and the additional elements in isolation, but rather, has considered the contribution of the additional elements to the abstract idea elements, and vice versa, and has determined that the additional elements contribute minimally to the abstract idea elements, and only contribute in ways that amount to mere automation of manual process, use of a general purpose computer, and the like, all of which does not warrant eligibility. Responding to item (F) above, removal of the well-understood, routine, conventional rationale from the 35 USC 101 rejection renders the argument moot. Responding to item (G) above, as explained in the preceding paragraph, the examiner views weights and evaluating and modifying weights via mathematical processes, as both being abstract ideas. Responding to items (H)-(J) above, the examiner disagrees with the applicant’s broad interpretation of what constitutes additional elements of the claims. Most of what the applicant cites as additional elements actually are abstract idea elements, and their detail, complexity, etc. are of little relevance in Step 2A, Prong Two, which considers additional elements. Further, the examiner disagrees that the claims are written in a way in which computer elements are operated by a unique algorithm. Rather, the examiner views the computer elements as executing a mathematical equation in a way that a generic computer would conventionally. For at least these reasons, the rejection under 35 USC 101 is being maintained.
	On pp. 27-30 of the Response, the applicant makes the following arguments with respect to Step 2B of the eligibility analysis: (I) “the inventive method for determining a more accurate weight to be applied to evaluator ratings is indeed an improvement to the technical field or the technology of assigning weights” and “generates much fairer ratings for the evaluees” (see id. at p. 27); (II) “The Applicant’s invention relies on the crowd sourced rating of the evaluee and assumes that it is an accurate” “rating of the evaluee” based on the comparing and weighting of data through iterations (see id. at p. 28); (III) “beyond the straight forward process of evaluating, an additional complexity arises in that evaluators may be reviewing and thus evaluating one aspect of the evaluee’s performance” “rather than her/his overall performance” (see id. at p. 28); (IV) “Examiner Ho also asserts that the claim sets forth mere instructions to apply the exception by invoking computers or machinery as a tool to perform an existing process” and “Here too the Examiner has minimized, if not completely ignored, the claimed method” which “is not an existing process, but instead is an inventive one, which is supported by the withdrawal of the Section 102 and 103 rejections” (see id. at p. 28); (V) “the Applicant’s unique computer-like functions turn a conventional computer into one that determines more accurate weights for application to respective evaluator ratings” and “Without the use of a computer for receiving data (e.g., the crowd sourced ratings and individual evaluator ratings) and processing it according to specific instructions as set forth in the claim, the Applicant would not have a patent eligible invention” (see id. at p. 28); (VI) “the claim limitations in the present application are not computerized implementations of a previously known idea or existing process” and “The Applicant is uniquely determining more accurate evaluations by application of uniquely determined weights” and “This feature is an inventive technique that meets the ‘significantly more’ test to address a real-world problem” but “Like the vast majority of inventions, the invention here uses known devices/systems/subsystems/components/method steps that act and interact in inventive ways” (see id. at p. 28); and (VII) “the claimed method is set forth in detail and cannot be considered to, ‘merely indicate a field of use or technological environment in which to apply a judicial exception’” and “This argument is not convincing because the claim includes many details that take the claim beyond application to field of use or technological environment” such as “The claim describes in detail a technique for determining an accurate weight” (see id. at p. 29). The examiner finds the arguments unpersuasive for reasons touched on in the paragraphs above. While the abstract idea elements of the claims may give rise to improvements to calculated values, and may be inventive, improvements and inventiveness of the abstract idea elements do not warrant a finding of eligibility in the absence of additional elements that meet the criteria of Steps 2A Prong Two and Step 2B. The minor contribution of the additional elements of the claims to the abstract idea, where the additional elements are generic computer components operating conventionally, is insufficient. The examiner is not ignoring the claimed method, but rather, has determined that almost the entire claimed method would be performable in the same way regardless of whether performance was conducted manually or by computer components, and generic computer components could perform the method steps if programmed to do so. 
	On pp. 30 and 31 of the Response, the applicant makes the following arguments regarding assertions made by the examiner: (i) “the claims do not cover all abstract concepts of determining a weight; only the weight determining technique that has been claimed” and “that technique involves specific steps that are required to generate a more accurate weight” where “Only by implementation and execution of those steps would a more accurate weight be obtained” and “Other techniques” “are available and known, and none of those techniques would infringe the present claims” (see id. at pp. 29 and 30); (ii) “the question is whether the invention itself, independent of the hardware employed to practice it, presents a practical application or provides significantly more” and “The Applicant answers that question in the affirmative - it provides a practical application of a technique for determining evaluator weights” which is “A very practical objective - or even a necessary objective in today’s competitive society” (see id. at p. 30); and (iii) “It seems irrelevant whether or not prior techniques for determining evaluator weights for their ratings were performed by computer” (see id. at p. 30). The examiner finds the arguments unpersuasive. Mathematical processes for determining accurate weights, even if specific and detailed, when claimed as in the present application, constitute abstract ideas. (See MPEP 2106.04(a).) Such abstract idea elements have little weight in the “practical application” and “significantly more” parts of the eligibility analysis, where the focus is on additional elements. (See MPEP 2106.04(d) and 2106.05.) For at least these reasons, the 35 USC 101 rejection is being maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS Y HO whose telephone number is (571)270-7918. The examiner can normally be reached Monday through Friday, 9:30 AM to 5:30 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on 571-272-6787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS YIH HO/Examiner, Art Unit 3624                                                                                                                                                                                                        
/MEHMET YESILDAG/Primary Examiner, Art Unit 3624